Mr. Justice Stebrett
delivered the opinion of the court, March 6th 1882.
The question presented by the case stated is, which of the parties thereto is entitled to priority of payment out of the fund realised by the sale of certain real estate in the Borough of South Chester. The judgment under which the sheriff’s sale took place was obtained by the plaintiffs in error in 1880, for arrears of ground-rent reserved in the deed, duly executed and recorded in 1865, conveying the same land. Their claim is under and by virtue of that judgment, the lien of which relates back to the date of the deed creating the ground rent: Bantleon v. Smith, 2 Binney 146. On the other hand the Borough claims priority of payment by vijrtue of a statutory lien, filed in 1877, for the cost of abating a nuisance on the land under authority given by the general Borough Act of 1851: Purdon 168, pi. 33, and 167, pi. 26. Notwithstanding the claim of the Borough is subsequent in date jto the ground, rent deed, the contention is that it is entitled to priority by the express terms of the Act of February 3d 1821, which was orginally applicable only to the city and county of Philadelphia, but was afterwards extended to Delaware county by the Act of 1813. The first' section of the act of 1821 provides, in substance, that all taxes, rates and levies thereafter imposed or assessed on real estate *569si tall have priority to and be fully paid and satisfied before any recognizance, mortgage, judgment, debt, obligation or responsibility which the said real estate might become charged with or liable to after the passage of the Act: Purdon 1084, pi. 1. By the 8th section it is declared that all and singular the provisions of the Act shall be deemed and taken to apply to taxes, rates and levies imposed or assessed by authority of the city of Philadelphia, or of any corporation in the city or county of Philadelphia upon real estate situate therein, except water rents which may'be assessed for the use of the Schuylkill water: Purdon 1088, pl. 19. In Pennock v. Hoover, 5 Rawle 291, it was held that, by virtue of the Act, municipal claims for paving were made prior liens. Indeed, it is very evident, from the phraseology of the last section, that the Act was intended to embrace all municipal charges and assessments, except water rents: and, when extended to Delaware county, it thenceforth had the same effect there. The general law of 1851, under which the Borough of South Chester was incorporated, fully authorized the abatement of the nuisance and assessment of the cost thereof upon the land; and by the provisions of the Act of 1824, above cited, the claim became a lien prior to all other liens or responsibilities on the land, created after the passage of the act of 1843.
It matters not that the ground-rent was reserved by deed executed before the borough was incorporated. The Act giving priority to such claims, and the general Borough Act, authorizing the abatement of' nuisances and filing liens therefor, were both in force in Delaware county long before the date of the ground-rent deed. It must therefore be presumed that the parties to the deed contracted with reference to the then existing law, under which such liens, entitled to priority of payment, might subsequently be created. The claim of the borough in this case, was clearly within the provisions of the Philadelphia Act, extended as above stated to Delaware county, and by virtue thereof it became a lien, entitled to priority of payment, as against the claim for arrears of ground-rent.
We think the court was clearly right in holding that the priority of the claim in question was unaffected by subsequent legislation. The Act of April 3d 1872, entitled, “ An Act to better secure the payment of municipal claims and taxes in the borough of South Chester,” P. L. 768, is substantially a reenactment of the provisions contained in the first and eighth sections of the Act of 1824, above referred to, so far, at least, as priority of payment is given to municipal claims for abating nuisances, etc. The Act of April 1st 1873, P. L. 509, has special reference to taxes in the strict sense of the word, and makes provision for registering and- collecting the same. It has no *570application to municipal claims 01; assessments which were made liens, entitled to priority of payment, by prior Acts of Assembly.
The judgment of the court below is so fully sustained by the opinion of its learned president, that further comment is unnecessary. !
Judgment affirmed.